Case 1:19-mj-00054-RI\/|I\/| Document 1-1 Filed 03/11/19 Page 1 of 3

AFFIDAVIT IN SUPPORT OF A CRIMINAL COMI’LAINT

Ersegenetr_hdnln
DOB:Z

I, Miguel Alejandro Contreras, being first duly sworn, depose and state as follows:
AFFIANT’s BACKGROUND
I am been a sworn ofiicer of the United States Secrc_t Service (“USSS”).

This affidavit is based, in part, on my personal observations, information provided to me
by other officers and agents of the USSS, other members of law enforcement, and
Witnesses, and lit includes other information gathered during the course of this
investigation Since this afiidavit is being submitted for the limited purpose of.obtaining a
criminal complaint and arrest warrant, I have not included each and every fact known to
me concerning this investigation l have set forth only the facts which l believe are
necessary to establish probable cause for a criminal complaint and arrest warrant

PURPOSE oF AFFInAvrT

. This aflidavit is in support of a criminal complaint charging Etsegenet`Yohannes Akalu
With having assaulted, struck, wounded, imprisoned, or offered violence to a foreign
official, foreign guest, or internationally protected person, or made any other violent
attack upon the person or liberty of such person or, in a manner likely to endanger his
person or liberty, made a violent attack upon his official premises, private
accommodation, or means of transport, in violation of 18 U.S.C. § llZ(a).

FAC'I`UAL BASIS SUPPORTING PROBABLE CAUSE

On or about Sunday, March 10, 2019, at approximately 4:11 p.m., the undersigned officer
(Ofiicer-l) was dispatched to the 3700 block of Nebraska Avenue, NW, Washington
D.C., for a foreign diplomat who was involved.in a vehicle collision.

Upon arrival to the 3700 block of Nebraska Avenue, NW, Oflicer-l spoke with an officer
of the Metropolitan Police Department (Officer-Z). 0flicer-2 informed Ofiicer-l that the
defendant, Etsegenet Yohannes Akalu `and another individual (Suspect-Z) had been
driving together_in a Dodge Caravan. Defendant was driving and Suspect-2 was a
passenger. Defendant was driving southbound when she struck another motor vehicle
from behind. Defendant and Suspect-Z left the scene of this first collision, and they
continued driving southbound on Nebraska Avenue.

As they continued driving southbound, Defendant and Suspect-2 struck a second vehicle
from behind. This vehicle was occupied by Martin David Thompson-Essex
(Cornplainant-l) and another individual (Complainant-Z). Complainant-l`is the First
Secretary at the United Kingdom’s Embassy in Washington, D.C. Duri_ng the course of

_..__ ..._-_ -...I-\_

lO.

11.

12.

13.

Case 1:19-mj-00054-R|\/||\/| Document 1-1 Fi|eo| 03/11/19 _Page 2 of 3

the investigation into this incident, Complainant-l provided law enforcement With his
Diplomatic Identification Card issued by the United States Department of State.

After the collision, Cornplainant~ll exited his vehicle. Defendant approached
Cornplainant-l in an aggressive manner yelling nonsensical statements

Complainant-l took out his cellphone in an attempt to call 911. Defendant continued to
yell at Complainant- l. Defendant then struck Complainant-l in the face with an open
palm multiple times Complainant-l then grabbed Defendant’s arm to stop the Defendant
from striking him.

Seeing Defendant strike Complainant-l, Cornplainant-Z exited the vehicle. Complainant~
2 used her cellphone to video record the Defendant as the Defendant continued to strike
Complainant-l. At that time, Defendant approached Complainant-2 and struck
Complainant-2 one or more times.

Law enforcement arrived on the scene and observed Defendant walking in the middle of
the street Defendant was detained and placed in the back of a police vehicle due to the
Defendant making loud outbursts and erratic movements

Pursuant to a search incident to arrest, law enforcement recovered the following materials
from Defendant’s right dress pocket two (2) bags of white powdery substance that later
tested positive for methamphetamines and weighed approximately 1.2 grams; five (5)
bags of white powdery substance that later tested positive for cocaine and weighed
approximately 2.7 grams; and a red straw containing residue.

Defendant refused to take any Standardized Field-Sobriety Tests on scene. Afier being
moved to a police vehicle, Defendant appeared jittery and was rapidly moving her legs
and arms. Defendant’s eyes moved back and forth rapidly, and her lips were twitching.
Defendant’s speech was low in volume and rapid in pace. Defendant’s pupils were

noticeably constricted, even while she sat in the darkened interior of the police vehicle. '

An officer asked if Defendant would consent to a Standardized Field Sobriety Test.
Defendant did not respond. The officer continued to try to evaluate Defendant.

Defendant then stated repeatedly, “Yo`u’ re better than this. ”

At the time of arrest, Defendant had a pending criminal case in Washington, D. C., for
Simple Assault and Possession of a Controlled Substance (Cocaine). 'Ihe pending case
was filed on March 4, 2019.

Case 1:19-mj-00054-RI\/|I\/| Document 1-1 Filed 03/11/19 Page 3 of 3

CONCLUS ION

14. Based on the abovementioned facts, I submit there is probable cause to believe that on or
about March 10, 2019, Estegenet Yohannes `Akalu assaulted, struck, wounded,
imprisoned, or offered violence to a foreign official, foreign guest, or internationally
protected person, or made any other violent attack upon the person or liberty of such
person or, in a manner likely to endanger his person or liberty, made a violent attack upon
his official premises, private accommodation, or means of transport, in violation of 18_
U.S.C. § 112(a).

 

Miguel Alej andro Contreras, Officer
United States Secret Service

Subscribed and sworn before me this day of March 2019.

 

Hon. Robin M. Meriweather
United States Magistrate Judge

